HOUSTON, Justice
(concurring specially).
“Liability” is defined as follows in Black’s Law Dictionary 914 (6th ed. 1990):
*151“The word is a broad legal term. [Citations omitted.] It has been referred to as of the most comprehensive significance, including almost every character of hazard or responsibility, absolute, contingent, or likely. It has been defined to mean: all character of debts and obligations....”
Certainly, the word “liability’’ encompasses an unpaid criminal fine; and it may be broad enough to encompass child support obligations (although a child support obligation is not included within the word “debt”). Ex parte McCall, 596 So.2d 4 (Ala.1992). If our interpretations of the exemption provision as it relates to child support and criminal fines are beyond the intent of the legislature, the legislature can amend the exemption provision to more precisely state what it wishes to exempt.